Citation Nr: 1446601	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a collarbone disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from October 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than VA treatment records, which were considered in the May 2013 supplemental statement of the case, and the September 2014 informal hearing presentation, are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

These claims were previously before the Board in June 2012, wherein the Board remanded the claims for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in May 2013, the Veteran's claims were returned to the Board.  

Although the Veteran requested a personal hearing with a Veterans Law Judge, she did not report as scheduled in September 2009.  Her hearing request, therefore, is considered to have been withdrawn.  38 C.F.R. § 20.704(d), (e) (2013).


FINDINGS OF FACT

1.  A collarbone disorder was not manifest during service and is not attributable to service.

2.  A right shoulder disorder was not manifest during service and is not attributable to service.

3.  A right elbow disorder was not manifest during service and is not attributable to service.

4.  A right wrist disorder was not manifest during service and is not attributable to service.

5.  A right hand disorder was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A collarbone disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A right shoulder disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A right elbow disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A right wrist disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  A right hand disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in February 2007.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran claims that she has collarbone, right shoulder, right elbow, right wrist, and right hand disorders due to an injury during her active service.  Nonetheless, the Veteran's claims must be denied because there is no evidence of a collarbone disorder, right shoulder disorder, right elbow disorder, right wrist disorder, or right hand disorder which was caused or aggravated by a disease or injury while on active duty.  In essence, there is no credible evidence of underlying pathology to account for her complaints.   See, Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board acknowledges that the Veteran was seen for her right wrist in November 2006, and that she also complained of shoulder, arm, and hand pain; in a December 2006 statement, she alleged that she injured her right wrist and collarbone during training.  However, service treatment records indicate that physical examination of the Veteran's collarbone, right arm, right shoulder, and right wrist in November 2006 was normal.  Furthermore, the Board observes that the Veteran alleges a compression injury of the right shoulder and a crush injury of the right wrist in service, which is not corroborated by the available service treatment records.  In short, the evidence does not show pathology of the collarbone, right shoulder, right elbow, right wrist, or right hand during service.

The Board also acknowledges that VA treatment records show that the Veteran reported right-side weakness in April 2009; however, these records indicate that these complaints were related to a post-service head injury while working as a firefighter.

The Board finds that the weight of the evidence reflects that the Veteran does not have a collarbone disorder, a right shoulder disorder, a right elbow disorder, a right wrist disorder, or a right hand disorder that is due to identified pathology.  Other than complaints of pain, decreased grip strength, and numbness and tingling of the right arm at her June 2007 VA examination, there is no probative evidence of a collarbone disorder, a right shoulder disorder, a right elbow disorder, a right wrist disorder, or a right hand disorder; the October 2012 VA neurological evaluation, including EMG testing, was normal.  Likewise, the June 2007 VA examination report states that an orthopedic examination was normal, and there was nothing on examination to explain the Veteran's symptoms.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In short, other than her claim and her complaints at the June 2007 VA examination, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability that is due to disease or injury, there can be no valid claim.  (The appellant did not have overseas Gulf War service.)

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran has a collarbone disorder, a right shoulder disorder, a right elbow disorder, a right wrist disorder, or a right hand disorder related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of a collarbone disorder, a right elbow disorder, a right wrist disorder, or a right hand disorder.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

As the preponderance of the evidence establishes that the Veteran does not have a collarbone disorder, a right shoulder disorder, a right elbow disorder, a right wrist disorder, or a right hand disorder (due to identified disease or injury), there is no doubt to be resolved.  Service connection is not warranted.  



ORDER

Entitlement to service connection for a collarbone disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a right elbow disorder is denied.

Entitlement to service connection for a right wrist disorder is denied.

Entitlement to service connection for a right hand disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


